Exhibit 10.28

 

LOGO [g48899ex10_28pg1.jpg]    Hexion Specialty Chemicals, Inc.   

180 East Broad Street

Columbus, OH 43215

hexion.com

November 13, 2008

Joseph Bevilaqua

3859 Fairlington Drive

Columbus, OH 43220

USA

Dear Jody,

Further to recent discussions, I am pleased to confirm, on behalf of Hexion
Specialty Chemicals, Inc. the terms of your assignment as follows:

Appointment

You will be appointed to the position of EVP and President of Epoxy and Phenolic
Resins Division reporting to me. Your office location will be Hexion Specialty
Chemicals; Seattelweg, Netherlands.

Commencement

The assignment will commence on November 1, 2008 subject to prior receipt of:

 

  •  

any required work permit,

 

  •  

visas for you and your spouse and any other authorizations which may be
necessary, and

 

  •  

satisfactory medical reports for yourself and your spouse – this will be your
responsibility to obtain and will be reimbursed by the company for the expense.

The company will assist in helping you obtain the appropriate visas. In the
event that there is a delay to these formalities it may be necessary to
re-arrange the proposed commencement date.

Duration

The assignment is expected to be for a period of 36 months from the date of
actual commencement. This period may be varied subject to mutual agreement
between yourself and the Company. The assignment and future opportunities will
be reviewed 12 to 18 months prior to your return to the U.S.

Compensation

Effective October 1, 2008, your notional base salary will be $500,000 per annum.
Your notional salary will be next reviewed on April 1, 2010. Each April your
assignment salary will be recalculated to reflect any merited increase based on
your Home Country merit guidelines.

Your salary will be paid to your US bank account. The Company will pay your
actual U.S. and host country taxes attributable to your Hexion income annually.
In exchange for these payments, hypothetical taxes will be withheld from your
pay to represent the Federal, State and local (if applicable) taxes you would
have had to pay had you remained at your U.S. home location.



--------------------------------------------------------------------------------

Your final year-end tax obligation will be calculated in accordance with
appropriate Tax Equalization methodologies in your Home and Host Country.

You must obtain tax advice from Deloitte with respect to Home Country and Host
Country tax obligations, at the beginning and end of your assignment. During
your assignment through the year of your repatriation, the Company will pay for
Home Country tax preparation assistance, Host Country tax preparation
assistance, and any appropriate tax reconciliation.

You will continue to participate in the annual Hexion Incentive Compensation
Program which provides an individual target of 70%. Your individual incentive
goals will be measured against predetermined objectives as you undertake your
assignment. You should discuss and agree to these objectives with your manager.
Any payment due to you will be calculated on your Home Country Notional Salary.

Holiday and Travel Arrangements

Your annual holiday (vacation) entitlement will be 20 days. In addition you will
be entitled to public holidays as observed by your Host Company.

The Company will reimburse you up to $25,000 annually to cover personal travel
for you and your family members.

Illness, Injury and Medical Coverage

For the duration of your assignment you and your spouse will be enrolled in the
Aetna Global Medical and Dental Plan unless you choose to remain in the U.S.
health benefits program. Any medical or dental costs not covered under these
schemes will be to your own account.

In the event of a serious illness of a member of your immediate family the
Company will provide you with compassionate leave, including return airfare to
the home location, in accordance with the Company business travel policy.

In the unfortunate event of a death of a member of your immediate family your
the Company will provide you and your spouse with compassionate leave including
return airfare to the home location, in accordance with the Company business
travel policy.

Relocation and Repatriation

The Company will provide airfare for you and your spouse, from the United States
to your Host Country on taking up the assignment and back to the United States
on its completion. The class of travel will be incompliance with the corporate
Hexion Travel Policy.

The cost of shipping your personal effects from the United States and their
return to the United States will also be covered up to 350kg by air and 30 cubic
meters by surface/sea.

You will receive a relocation (disturbance) allowance at both the beginning and
the end of your assignment equivalent to 10% of your notional base salary,
[Currently estimated at $50,000 USD net.] The first beginning relocation
allowance is to be paid the later of 30 days of assignment commencement or
Hexion receiving your signed assignment agreement. This allowance is being paid
to cover incidental expenses that you are likely to incur in leaving and later
returning to your home, e.g., special maintenance needs, mail diversion,
movement of personal effects into and out of storage, storage, vet’s bills,
tips, sale of vehicle, additional insurance or leasing expense etc.]



--------------------------------------------------------------------------------

Upon repatriation to your Home Country, the Company will provide up to 60 days
temporary housing for you and your spouse. In addition, the Company will provide
a $2500/USD one time net amount to cover expenses for you and your spouse during
this time.

Housing

Your total housing allowance will be up to $5000 USD/Mo, this considers the cost
of furnished housing and utilities. You are responsible for the provision of
soft furnishings including linen, kitchenware, crockery, glassware and minor
electrical equipment.

The Company will also provide temporary housing of up to 45 days upon your
arrival in your Host Country.

Cost of Goods

You will be provided with a monthly cost of goods allowance of $4800 USD.

Transportation

You will be provided with a company vehicle under the terms of the Hexion
European Automobile Policy.

The Company will compensate for the loss of one automobile resulting from the
forced sale in your Home Country. If the actual sale price is less than the
published valuation market price, the Company will reimburse the difference
between sale price and the market price for the make, model, and year of the
car, and other considerations (including mileage, wear and tear, etc.). Maximum
reimbursement is $1500. No further expenses relating to maintaining, insuring,
purchasing, or selling one or more cars will be covered.

Language and Cultural Lessons

Your Host Company will pay for 6 months of specialized cultural and language
training for you and your spouse upon your arrival.

Specific Terms and Conditions

You will continue to be eligible for the Hexion retirement program in the United
States. Your contributions for these plans will be based on your notional base
salary, and deductions will be made accordingly from your salary paid in your
Home Country.

Completion of Assignment

Upon successful completion of this assignment, the Company will make a
good-faith effort to move you on to a position which will enable you to continue
to develop your career and where Hexion can benefit from the skills and
experience you acquire while on assignment.

The Company will seek to offer you a suitable alternative position in the US
upon successful completion of the assignment. However, the Company cannot
provide any guarantee that a suitable comparable position will be available upon
completion of your assignment. If no position is available to you in the US, the
Company will be responsible for relocating you back to the US.

On return following successful completion of the assignment, you will continue
under the normal Country terms and conditions of employment and the additional
benefits associated with your International assignment will cease to apply.



--------------------------------------------------------------------------------

Early Termination of Assignment

Your assignment may be terminated early if:

 

  •  

you give not less than 3 months’ written notice to the Company, or

 

  •  

the Company gives written notice to you to take effect at any time stated in the
notice if in the absolute discretion of the Company, for any reason. It is
impracticable or undesirable for the assignment to continue. The Company will
make every effort to give you as much notice as possible but at least a minimum
of 3 months.

On early termination of the assignment by the Company:

 

  •  

repatriation arrangements will apply as if the assignment had been completed,
and

 

  •  

you will be reimbursed for unavoidable expense incurred as a result of
termination for a maximum period of 3 months from repatriation.

In the event you have given notice in order to terminate your employment, you
will be responsible for all arrangements and costs associated with your
repatriation. You must be actively employed to receive any of the assignment
allowances that are described in this agreement.

Obligations of the Assignment

You must devote the whole of your working time and attention to the assignment
and in consequence you are not permitted to engage in any other business
activity in your Host Country or any other occupation undertaken for profit or
gain.

You are expected to comply with local conditions of employment and
administrative procedures including safety regulations, local working hours,
works rules, and business expense claims.

As a representative of Hexion you are expected to comply with the local laws,
customs and regulations in your Host Country.

Modifications to Existing Terms and Conditions

Throughout the assignment you will remain an employee of your Home Country but
once you leave your current job to take up this assignment, your terms and
conditions of employment are supplemented by the terms of this letter and
attachments.

Law

US law is the proper law of this Agreement.

Please confirm your acceptance of this assignment offer by signing and returning
the duplicate copy of this letter.

On behalf of Hexion may I take this opportunity of congratulating you on this
appointment and wishing you and your family every success.

 

Yours sincerely,

/s/ Craig O. Morrison

Craig O. Morrison President and Chief Executive Officer Hexion Specialty
Chemicals, Inc.

I am pleased to accept the assignment under the terms referred to above and the
attached addendums.

 

/s/ Joseph P. Bevilaqua

      11/17/08

Joseph Bevilaqua

      Date

 

cc    Judy Sonnett    US file